Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, Jr., seeks to appeal the district court’s order denying his motion to set aside the judgments in four closed civil cases. Davis argued in his notice of appeal, and the record suggests, that he did not timely receive notice of the entry of the district court’s order. See Fed. R. App. P. 4(a)(6)(A). Because the 30-day appeal period is jurisdictional, Bowles v. Russell, 551 U.S. 205, 214, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007), we remand the case for the limited purpose of allowing the district court to determine whether to reopen the time to file an appeal, pursuant to Fed. R. App. P. 4(a)(6).
REMANDED